Case 0:19-cv-61845-DPG Document 14 Entered on FLSD Docket 09/18/2019 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                     CASE NO. 0:19-cv-61845-DPG


 DANIEL MONCADA,

         Plaintiff,
 vs.

 REGAL CINEMAS, INC.,
 a foreign for-profit corporation,

       Defendant.
 _____________________________/

                      DEFENDANT’S REPORT PURSUANT TO ORDER (D.E. 5)

         Regal Cinemas, Inc. (“Defendant”) hereby submits this report pursuant to Order (D.E. 5), and

 states as follows:

         The mobile website sued by Plaintiff is https://www.regmovies.com ( see Complaint PP 12) .

 The website is completely functional with screen readers ( the plaintiff’s alleged claim) . This

 compliance is confirmed by the screenshot of the WAVE audit shown below, showing “0 errors”.

 WAVE is the most commonly used auditing software. WAVE is developed and maintained by

 WebAIM a non-profit program of the Center for Persons with Disabilities at Utah State University to

 confirm ADA compliance. Defendant is completing some issues unrelated to a blind individual’s use of

 the website with a screen reader and expects to be able to show, through additional third party software

 audits, that the website is also fully accessible to individuals with other disabilities. Defendant expect

 to be able to submit those reports within 180 days.
Case 0:19-cv-61845-DPG Document 14 Entered on FLSD Docket 09/18/2019 Page 2 of 3




 Dated: September 18, 2019

                             Respectfully Submitted,


                             By                      /s/ Nelson C. Bellido
                                    Nelson C. Bellido
                                    ROIG Lawyers
                                    44 W. Flagler Street, Suite 2100
                                    Miami, Florida 33130
                                    Telephone: (305) 405-0997 Ext. 1614
                                    Facsimile: (305) 405-1022
                                    nbellido@roiglawyers.com

                                    Attorneys for Defendant,
                                    Regal Cinemas, Inc.




                                          2
Case 0:19-cv-61845-DPG Document 14 Entered on FLSD Docket 09/18/2019 Page 3 of 3




                                          CERTIFICATE OF SERVICE

           I hereby certify that on the 18th day of September, 2019, I electronically filed the foregoing with

 the Clerk of the Court by using the CM/ECF. I also certify that the foregoing document is being served

 this day on all counsel of record or pro se parties identified on the attached Service List in the manner

 specified, either via transmission of Notice of Electronic Filing generated by CM/ECF or in some other

 authorized manner for those counsel or parties who are not authorized to receive Notices of Electronic

 Filing.

 RODERICK V. HANNAH, ESQ., P.A.                              LAW OFFICE OF PELAYO
 Counsel for Plaintiff                                       DURAN, P.A.
 8751 W. Broward Blvd., Suite 303                            Co-Counsel for Plaintiff
 Plantation, FL 33324                                        4640 N.W. 7th Street
 T. 954/362-3800                                             Miami, FL 33126-2309
 954/362-3779 (Facsimile)                                    T. 305/266-9780
 Email: rhannah@rhannahlaw.com                               305/269-8311 (Facsimile)
                                                             Email: duranandassociates@gmail.com




                                                   By:       /s/ Nelson C. Bellido
                                                             Nelson C. Bellido




                                                         3
